Citation Nr: 0406744	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a prior claim for Department of Veterans Affairs (VA) 
benefits previously denied based on the character of the 
appellant's discharge.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to 
December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) on appeal of a July 1999 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  A hearing was held before the 
undersigned member of the Board at the RO (i.e. a Travel 
Board hearing) in July 2002.

In December 2002, the Board issued a decision holding that 
new and material evidence had not been submitted to reopen 
the appellant's previously disallowed claim.  The appellant 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion to 
Remand the BVA Decision on Appeal (Joint Motion for Remand), 
the Court issued an Order vacating the prior Board decision 
and remanding for a decision compliant with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)).


REMAND

As noted in the Joint Motion for Remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA revised section 5103, chapter 38 of 
the United States Code, to impose on VA, upon receipt of a 
complete or substantially complete application, a duty to 
notify the appellant of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002).  
As part of that notice, VA must indicate what portion of 
information and evidence, if any, is to be provided by the 
appellant and which portion, if any, VA will attempt to 
obtain on the appellant's behalf.  Id.;  see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159 (2003)). 
The Court has determined that the duty to notify under the 
VCAA applies to claimants who seek to reopen a claim by 
submitting new and material evidence. Quartuccio v. Principi, 
16 Vet. App. at 187; see 38 C.F.R. § 3.159.  As set forth in 
the Joint Motion for Remand, VA has not taken appropriate 
action in compliance with relevant provisions of the VCAA.

For this reason, the Board finds that further development and 
action by the RO is warranted in this case.  In this regard, 
it is noted that the appellant seeks to reopen his claim 
pertaining to the character of his discharge from service, 
which constitutes a bar to VA benefits.  The RO should notify 
the appellant of information that is necessary to 
substantiate his claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  Such information should include evidence that 
his discharge has been upgraded by the proper authority or 
that he was insane at the time of the misconduct leading to 
his bad conduct discharge.  The RO must also indicate which 
portion of information and evidence, if any, is to be 
provided by the appellant and which portion, if any, VA will 
attempt to obtain on the appellant's behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159).  
Additionally, the RO should request that the appellant 
provide any evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159(b)(1).  

Based on the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5103, 5103A, and 5107 and 
38 C.F.R. § 3.159 are addressed.  In 
particular, the RO should provide the 
appellant written notification specific 
to his claim and he should be asked to 
provide any evidence in his possession 
that pertains to his claim. 

2.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the appellant.  If the RO 
is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to submit 
the outstanding evidence.  

3.  Thereafter, the RO should adjudicate 
the claim to reopen on appeal on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


